t c summary opinion united_states tax_court aric manley allman petitioner v commissioner of internal revenue respondent docket no 21588-05s filed date aric manley allman pro_se edward l walter for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for taxable_year the issues for decision with respect to the taxable_year at issue are whether petitioner failed to report interest from nationwide life_insurance_company in the amounts of dollar_figure and dollar_figure whether petitioner failed to report compensation in the amount of dollar_figure and whether petitioner is liable for self-employment_tax background some of the facts are stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in lebanon ohio during taxable_year petitioner was employed by aquaproof inc aquaproof a company that specializes in foundation repair waterproofing basements and installing drainage systems petitioner earned dollar_figure from aquaproof in the form_w-2 wage and tax statement issued by aquaproof shows that federal_income_tax and social_security_taxes were withheld from his wages on or about date petitioner was fired from his job at aquaproof the next day petitioner began working for albert mcmickle mr mcmickle who owns a construction company that specializes in framing new homes in that job petitioner built and erected the load-bearing structural elements of a house petitioner worked for mr mcmickle from date until the first week of date petitioner also took unpaid time off in november and december for the thanksgiving and christmas holidays in his new job petitioner received the same salary he earned at aquaproof dollar_figure per hour there was no written employment contract between petitioner and mr mcmickle petitioner did not receive any benefits such as health insurance or vacation time petitioner worked together with mr mcmickle and other workers petitioner was paid_by cash weekly each friday petitioner worked no more than days during for mr mcmickle in early date however petitioner realized that the wages he was receiving from mr mcmickle were insufficient to meet his bills petitioner thereafter quit his job sometime in february or date petitioner returned to work for aquaproof although petitioner provided his social_security_number to mr mcmickle at the start of his employment and signed a tax form he never received a form_w-2 or any other tax information from mr mcmickle for taxable_year petitioner filed a form 1040ez income_tax return for single and joint filers with no dependents for the tax_year on which he reported the income received from his employment with aquaproof petitioner did not report any income derived from his employment with mr mcmickle mr mcmickle reported to the internal_revenue_service on a form 1099-misc miscellaneous income that petitioner received nonemployee compensation in of dollar_figure for the taxable_year nationwide life_insurance_company nationwide also reported on a form 1099-int interest_income that petitioner received interest of dollar_figure and dollar_figure petitioner did not report these amounts on his form 1040ez for discussion income from nationwide life_insurance co gross_income includes all income from whatever source derived unless excluded by a specific provision of sec_61 notably gross_income includes interest and dividends sec_61 generally the taxpayer bears the burden of proving the commissioner’s determination is erroneous sec_7491 rule a 290_us_111 the issue we must resolve in this case is whether respondent may rely solely upon information provided by a third-party payer in making a determination respondent determined that petitioner received interest of dollar_figure and dollar_figure in taxable_year from two separate insurance policies based solely on the information contained on forms int as provided by nationwide petitioner disagrees with respondent’s determination although not raised by the parties under sec_7491 the burden_of_proof with respect to any factual issue will shift to respondent if petitioner’s testimony with respect to the issue is credible at trial petitioner testified that the life_insurance policies were owned by his father despite their having his social_security_number on them and that he neither owned nor knew himself to be a beneficiary of either one of the policies at issue petitioner further stated that he did not recall making any type of premium payments to nationwide life_insurance_company and that he did not receive any income from either of the policies during the taxable_year at issue petitioner also testified that his parents never indicated to him that they had purchased a life_insurance_policy on his behalf according to petitioner the only insurance that he had was through aquaproof and that was with an entirely different insurance_company respondent who has the burden of production as to this issue pursuant to sec_6201 offered no evidence to rebut petitioner’s testimony which we find credible we accordingly conclude that petitioner did not receive any income from nationwide in taxable_year and that if he did have any interest in the policies it was at best as a nominee and not as a beneficiary or owner accordingly we hold for petitioner with respect to this issue reported nonemployee compensation petitioner does not dispute that he received compensation from mr mcmickle for petitioner however disputes the total amount of dollar_figure reported by mr mcmickle as nonemployee compensation he disagrees with the commissioner’s determination that he failed to report dollar_figure in and argues that the determination is based solely on information erroneously filed by a third-party payor under sec_7491 the burden_of_proof with respect to any factual issue shifts to the respondent if the petitioner introduces credible_evidence with respect to that issue moreover under sec_6201 if a taxpayer asserts a reasonable dispute with regard to income reported by a third party respondent must produce reasonable and probative information regarding the source_of_income derived see gussie v commissioner tcmemo_2001_302 at trial petitioner testified that he worked only from date through the end of december for mr mcmickle days taking into account the thanksgiving and christmas holidays petitioner stated that he earned roughly dollar_figure during that period petitioner’s estimate is based on his belief that he worked between to hours per week at dollar_figure per hour although petitioner was paid_by cash without a receipt and could not produce documentation to support his testimony we nonetheless find his testimony as to the maximum number of days and hours worked to be truthful and accurate if the form 1099-misc provided to respondent by mr mcmickle were to be believed which reported dollar_figure of nonemployee compensation petitioner would have then worked approximately hours during the period at issue if true this would mean that petitioner worked hours a week for weeks we calculate that based on petitioner’s credible testimony that he could have worked no more than hours for mr mcmickle hours multiplied by weeks we also believe that petitioner took week off for thanksgiving and christmas each resulting in a week period of work in we find that petitioner worked no more than a 35-hour week with mr mcmickle for weeks for a total of hours earning a total of no more than dollar_figure hours multiplied by the rate of dollar_figure per hour respondent did not call mr mcmickle as a witness in order to rebut any of petitioner’s testimony on all of the facts presented petitioner has persuaded us that respondent’s determination based on the information provided by mr mcmickle is erroneous accordingly we conclude that petitioner failed to report compensation received from mr mcmickle in the amount of dollar_figure for taxable_year self-employment_tax sec_1401 imposes a percentage tax on self-employment_income of every individual see 108_tc_130 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business sec_1402 for purposes of the self-employment_income tax a trade_or_business has the same meaning as when used in sec_162 except that it does not include the performance of service by an individual as an employee sec_1402 the definition of an employee applicable to this case is any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 see sec_1402 see also sec_1_1402_c_-3 income_tax regs which provides as follows the performance of service by an individual as an employee as defined in the federal_insurance_contributions_act chapter of the internal_revenue_code does not constitute a trade_or_business within the meaning of sec_1402 and sec_1_1402_c_-1 the question of whether an individual performs services for another as an employee or independent_contractor is generally considered a question of fact 63_tc_621 this court has enumerated seven factors that should be considered in determining whether an individual is a common_law_employee the degree of control exercised over the details of the work the individual’s investment in the work facilities the individual’s opportunity for profit or loss whether the work is part of the principal’s regular business the principal’s right to discharge the individual the permanency of the relationship and the relationship the parties think they are creating 117_tc_263 89_tc_225 affd 862_f2d_751 9th cir these factors are not weighted equally but must be evaluated according to their significance in each particular case teschner v commissioner tcmemo_1997_498 although no one factor is controlling the most fundamental is the degree of the principal’s control_over the details of the work packard v commissioner supra generally the common_law employer-employee relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished sec_31 d - c employment_tax regs see also gamal-eldin v commissioner tcmemo_1988_150 affd without published opinion 876_f2d_896 9th cir petitioner takes issue with respondent’s determination that he is required to pay self-employment_tax for the taxable_year the commissioner’s determination is based solely on mr mcmickle’s reporting of income paid to petitioner on a form misc as nonemployee compensation according to petitioner he was an employee of mr mcmickle and not an independent_contractor as support for his position petitioner testified with respect to his work for mr mcmickle according to petitioner mr mcmickle instructed him what to do when he reported to work and while on the job petitioner explained that mr mcmickle worked through a foreman who in turn supervised four individuals including petitioner petitioner believed that mr mcmickle would provide him with a or w-2 at the end of the year whatever they send you we construe respondent to believe that petitioner is liable for self-employment taxes because the amounts he earned from mr mcmickle were income derived from petitioner’s trade_or_business as an independent construction worker we disagree petitioner understood himself to be a full-time hourly employee of mr mcmickle during petitioner worked for mr mcmickle under the table which explains the lack of withholding for taxes and social_security petitioner testified that mr mcmickle owned the construction company and controlled the details of when and how the work was to be performed at the various project locations mr mcmickle determined the hours to be worked by the employees including petitioner there is nothing in the record that indicates that petitioner was responsible for profits or losses with respect to the rough framing activity moreover the record does not indicate that petitioner was responsible for his own work expenses or that he was required to purchase his own tools for use on the job petitioner never signed a contract with mr mcmickle or anybody else with respect to the various rough framing projects that indicated that he was an independent_contractor mr mcmickle could terminate petitioner at any time we find petitioner’s testimony credible again we note that respondent failed to rebut petitioner’s testimony because he did not call mr mcmickle as a witness based on the facts before us and in light of the factors enumerated above we find that petitioner was an employee during accordingly petitioner is not subject_to self-employment_tax petitioner is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
